mnopÿorstÿuvwxywz{ÿÿÿÿÿÿ|}~tÿuwvyz ÿÿÿÿÿÿÿÿÿÿÿÿtÿwyvvwÿÿÿÿÿÿrtÿwÿ}ÿw
         Case 1:19-cv-01189-CJN Document 41 Filed 06/15/21 Page 1 of 1



                 012345ÿ7383
                           
                              4
                              9ÿ 
                                   3
                                   ÿ 
                                    ÿ
                                       ÿ
                                       
                                         48
                                           9
                              ÿ ÿ ÿÿ  ! 
                                      """"""""""""
#$%ÿ&'()'*+                                               ,-.,/0,1ÿ,1/2ÿ&3&3
                                                                    '4'5(67(3''85(9#
                                                  :;,<ÿ=4ÿ9>=,ÿ')2ÿ&3&'ÿ?'53&)*@A
BCDEEFGHÿJKLHMNÿ
                ÿJOOHPPCQR
        ST
BHMHDCPÿUGDHCGÿEVÿWDXYEQYNÿUZWNÿHRÿCPTNÿ
                ÿJOOHPPHHY
                                           ÿÿÿÿ
        [RÿXYÿNÿEQÿRKHÿ\EGDR]YÿE^QÿLERXEQNÿRKCRÿRKXYÿ\CYHÿ_HÿKHPMÿXQÿC_H`CQ\H
OHQMXQaÿRKHÿMXYRDX\Rÿ\EGDR]YÿDHYEPGRXEQÿEVÿCOOHPPCQRbYÿLERXEQÿVEDÿPHCSHÿREÿODE\HHMÿEQ
COOHCPÿXQÿVEDLCÿOCGOHDXYT
        cKHÿdPHDeÿXYÿMXDH\RHMÿREÿRDCQYLXRÿCÿ\EO`ÿEVÿRKXYÿEDMHDÿREÿRKHÿMXYRDX\Rÿ\EGDRTÿcKH
MXYRDX\Rÿ\EGDRÿXYÿDHFGHYRHMÿREÿQERXV̀ÿRKXYÿ\EGDRÿODELORP̀ÿVEPPE^XQaÿXRYÿMXYOEYXRXEQÿEVÿRKH
LERXEQT
                                                           ÿÿ4
                                                           fCDeÿgTÿhCQaHDNÿdPHDe
                                                    Uij kYk
                                                           hCGDCÿfTÿdKXOPH`
                                                           lHOGR̀ÿdPHDe
